NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0686n.06

                                           No. 20-5141

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                               )
                                                                                    FILED
                                                                              Dec 09, 2020
                                                         )
                                                                          DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 SHUNTARIO JOHNSON,                                      )      COURT FOR THE WESTERN
                                                         )      DISTRICT OF TENNESSEE
        Defendant-Appellant.                             )
                                                         )



       Before: KETHLEDGE, DONALD, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. In January 2018, Shuntario Johnson asked a friend to drive him

to pick up some marijuana. On the way back, Johnson put a gun to the back of his friend’s head,

forced him out of the car, and shot at him as he ran away. About two weeks later, Johnson was

caught walking away from the scene of a purported stash house robbery. Johnson pulled a gun,

pointed it at federal agents, and then took off running into a field. A jury convicted Johnson of

carjacking, using a firearm during a crime of violence, being a felon in possession, and conspiracy

to possess with intent to distribute cocaine. The district court sentenced him to 371 months in

prison. He appeals. We AFFIRM.

                                                I.

       On January 9, 2018, Ricky Stevenson got a call from Shuntario Johnson, a friend from

work. Johnson asked Stevenson to drive him and his brother-in-law to pick up some marijuana.

While at a stop sign on the way back, Stevenson felt a gun on the back of his head. He looked
No. 20-5141, United States v. Johnson


over to see Johnson’s brother-in-law pointing a gun at him too. Stevenson leapt out of the car

when he saw Johnson climbing over into the driver’s seat. Johnson then stepped out of the car and

started shooting. As Stevenson fled, he heard bullets whiz past him and saw sparks on the ground

as they hit the street. After reaching a safe distance, Stevenson called the police. The police

recovered two shell casings from the scene.

       Meanwhile, the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) began

investigating Marcus Danner, whom they suspected of being a particular brand of robber—a

robber of drug dealers. An undercover agent, posing as a disgruntled drug runner, told Danner

that he wanted to hire a team to rob the stash house of the Mexican drug cartel he worked for. He

told Danner he expected to find twelve to fifteen kilograms of cocaine stored there. Danner said

he had a team that could do it. They planned to split the proceeds.

       Johnson and another co-conspirator, Quintez Agnew, were part of that team. On January

25, 2018, Danner, Johnson, and Agnew met at Agnew’s house before they were due to meet the

undercover agent for the robbery. Johnson took a red sheet and tore it into strips so that, when

they got inside, they could “tie the Mexicans up.” Johnson was to go in first, since he had the gun.

       The ATF had set up a storage unit as the “stash house.” When Johnson, Danner and Agnew

arrived at the storage facility, Johnson exited the car and remained outside. The others entered the

facility where they were arrested.

       Two agents sitting in a car on the perimeter of the storage facility saw Johnson walking

away from the entrance. When they drove up to Johnson, he turned, pointed a gun at them, and

then fled into an adjacent field. ATF agents were able to catch Johnson and, after conducting a

grid search of the field, found both the gun (a Ruger, 9mm handgun) and the red-sheet strips.

Johnson had seventeen bullets in his pocket when he was arrested.



                                                -2-
No. 20-5141, United States v. Johnson


       After the takedown, Danner told agents about another robbery that he, Johnson, Agnew,

and another co-conspirator, John Lott, had committed on January 22, just days before the sting.

They had planned to rob a known drug dealer of his cocaine stash. But a woman was shot during

the robbery, and the men ran out of the house with nothing. Federal agents recovered one shell

casing from the scene of that crime.

       Later, ATF agents took the Ruger recovered from the field, fired test casings through it,

and entered the information about those shell casings into a national database. The test casings

possibly matched casings recovered from a carjacking on January 9. Agents later compared the

shell casings recovered from the January 9 carjacking, the January 22 attempted robbery, and the

test casings fired from the Ruger found on January 25. They all matched.

       The government charged Johnson with ten counts relating to the January 9 carjacking, the

January 22 attempted robbery, and the January 25 stash house sting. Danner and Lott pleaded

guilty to various offenses, and Agnew passed away before trial.

       For the January 9 carjacking, the government charged Johnson with carjacking, during

which he discharged a firearm, in violation of 18 U.S.C. § 2119 (Count Two); use of a firearm

during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (Count Three); and being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Four). For the

January 22 attempted robbery, it charged aiding and abetting attempted robbery, during which he

discharged a firearm, in violation of 18 U.S.C. §§ 2 and 1951(a) (Count Five); aiding and abetting

the use of a firearm during a crime of violence, in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A)(iii)

(Count Six); and aiding and abetting being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 2 and 922(g)(1) (Count Seven). For the January 25 stash house sting, it charged him

with conspiracy to commit robbery, in violation of 18 U.S.C. § 1951(a) (Count One); conspiracy



                                                -3-
No. 20-5141, United States v. Johnson


to possess with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C.

§§ 812 and 846 (Count Eight); aiding and abetting the possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A) (Count Nine); and aiding

and abetting being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 2 and 922(g)(1)

(Count Ten). The conspiracy counts (One and Eight) applied to the January 22 attempted robbery

as well.

       Before trial, Johnson moved to sever Counts Two, Three, and Four (the “carjacking-related

counts”) from the remainder of the indictment. A magistrate judge determined that the carjacking-

related counts had been misjoined under Federal Rule of Criminal Procedure 8(a) and

recommended that they be severed. The district court disagreed, however, and ordered that all

counts be tried together. United States v. Johnson, No. 2:18-20027-JTF, 2019 WL 4806345, at

*3–4 (W.D. Tenn. Oct. 1, 2019) (order).

       Johnson proceeded to trial, and a jury convicted him on each of the carjacking-related

counts and also of the conspiracy count related to the stash house robbery (Count Eight). The jury

acquitted him of the rest. The court sentenced him to 371 months—71 months on Counts Two,

Four, and Eight, to be served concurrently, and 300 months for Count Three, to be served

consecutively.1 Johnson appeals his conviction and his sentence.

                                                II.

       Johnson challenges the trial proceedings on six grounds. For the reasons that follow, we

find no reversible error.




1
  The judgment says that Johnson received a 300-month sentence for Count Four, not Count Three.
This appears to be a clerical error. The 300-month sentence refers to the § 924(c) offense, which
is Count Three, not Count Four.
                                                -4-
No. 20-5141, United States v. Johnson


                                                 A.

       Johnson first argues that the district court erred in denying his motion to sever the

carjacking-related counts from the rest of the indictment. Offenses may be joined in the same

indictment and for trial if they are “of the same or similar character,” “based on the same act or

transaction,” or are “connected with or constitute parts of a common scheme or plan.” Fed. R.

Crim. P. 8(a). Whether joinder is proper is “determined by the allegations on the face of the

indictment.” United States v. Chavis, 296 F.3d 450, 456 (6th Cir. 2002).

       Johnson argues that the carjacking-related counts were misjoined with the conspiracy,

narcotics, and robbery counts. Johnson was the only defendant charged with the carjacking-related

counts. The indictment does not allege that the carjacking was done in furtherance of the robbery

and narcotics-possession conspiracies. So, on the face of the indictment, the only apparent

connection between the carjacking-related counts and the rest is the allegation that Johnson used

a Ruger, 9mm handgun in all of the offenses and that he committed them all during the same

month. This, Johnson argues, does not suggest that the carjacking-related counts are either

connected with or similar to the others.

       The government contends that these counts were properly joined because they allege

offenses of a “similar character,” in that they all involve “violent robberies.” And, the government

argues, Johnson’s use of the same handgun in each crime means that proof of each crime would

have been admissible to prove identity, even in separate trials. See United States v. Wirsing,

719 F.2d 859, 863 (6th Cir. 1983).

       We need not resolve this question because, even if the counts were misjoined, we may not

grant relief if the error was harmless—that is, if it did not “affect” Johnson’s “substantial rights.”

Fed. R. Crim. P. 52(a). “To affect a defendant’s substantial rights, misjoinder must have a



                                                 -5-
No. 20-5141, United States v. Johnson


‘substantial and injurious effect or influence in determining the jury’s verdict.’” United States v.

Locklear, 631 F.3d 364, 369 (6th Cir. 2011) (quoting United States v. Lane, 474 U.S. 438, 449

(1986)). “The Government bears the burden of persuading us that an error is harmless.” Id. But

the criminal defendant should put the question in issue, by pointing us, and the government, to the

ways he believes he was harmed. See United States v. Montgomery, 969 F.3d 582, 583 (6th Cir.

2020) (order) (deeming issue forfeited where defendant failed to argue why error was not

harmless). Here, Johnson has not argued that he suffered any harm from the alleged misjoinder;

he does not even respond to the government’s arguments suggesting a lack of harm. We could,

therefore, consider the issue abandoned. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir.

1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument

in the most skeletal way, leaving the court to . . . put flesh on its bones.” (alterations adopted)

(citation omitted)). But we are persuaded, in any event, that any misjoinder here was harmless.

       “Error based on misjoinder is almost always harmless where . . . the trial court issues a

careful limiting instruction to the jury on the issue of possible prejudice resulting from the joinder.”

United States v. Cody, 498 F.3d 582, 587 (6th Cir. 2007). Here, the trial judge gave the jury the

following instructions:

       The number of charges is no evidence of guilt, and this should not influence your
       decision in any way. It is your duty to separately consider the evidence that relates
       to each charge, and to return a separate verdict for each one. . . . Your decision on
       one charge, whether it is guilty or not guilty, should not influence your decision on
       any of the other charges. You must be convinced that the government has proved
       all of these elements as to each count beyond a reasonable doubt in order to find
       the defendant guilty of any of these.

These instructions are nearly identical to instructions that we held cured misjoinder errors in Cody,

498 F.3d at 588, and Chavis, 296 F.3d at 462. In those cases, as here, the trial court reminded the



                                                  -6-
No. 20-5141, United States v. Johnson


jury that multiple charges do not indicate guilt; that the evidence for each charge should be

considered separately; that it must consider whether the government had met its burden of proof

for each individual charge; and that the jury’s decision on one charge should not influence its

decision on another. The fact that the jury acquitted Johnson on six of the ten counts indicates that

the jury was able to compartmentalize the evidence and consider each charge separately. See Cody,

498 F.3d at 588; Chavis, 296 F.3d at 462. The instruction given by the trial court here sufficed to

cure any possible jury confusion resulting from the joinder.

       There was, moreover, strong evidence of guilt on both counts. See Locklear, 631 F.3d at

370; Chavis, 296 F.3d at 463. With respect to the carjacking, Stevenson, the victim, knew Johnson

from work and identified him as the carjacker. Stevenson said that Johnson had a gun and started

shooting at him, and the ballistics evidence linked the shell casings found at the carjacking scene

to the gun that Johnson tossed in the field after the ATF sting. With respect to the narcotics

conspiracy, Johnson met Danner and Agnew at Agnew’s house on the day of the sting. He tore

up sheets in preparation. He traveled to the sting with Danner and Agnew. He knew that they

were robbing a stash house with cocaine. And he was caught near the entrance to the facility where

the sting occurred. The strong evidence of Johnson’s guilt presented at trial, when coupled with

the curing instruction, shows that any possible misjoinder was harmless.

                                                 B.

       Johnson next challenges the jury instructions for Count Four, which charged Johnson with

being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He also argues that

the district court erred by failing to clarify the instruction when the jury asked about it during

deliberations. But Johnson did not object either to the original instruction or to the clarification

given at trial, so we review for plain error. United States v. Morrison, 594 F.3d 543, 546 (6th Cir.



                                                -7-
No. 20-5141, United States v. Johnson


2010). “In the context of challenges to jury instructions, plain error requires a finding that, taken

as a whole, the jury instructions were so clearly erroneous as to likely produce a grave miscarriage

of justice.” Id. (quoting United States v. Newsom, 452 F.3d 593, 605 (6th Cir. 2006)).

       Our model jury instruction for § 922(g)(1) lists three elements required for conviction. See

Sixth Cir. Pattern Crim. Jury Instructions § 12.01. The second element reads: “That the defendant,

following his conviction, knowingly possessed a firearm specified in the indictment.”             Id.

Johnson’s proposed instruction for this count suggested replacing “firearm specified in the

indictment” with “Ruger 9mm, semiautomatic handgun.”

       At the close of evidence, the district court asked the parties if they wanted to submit any

specific jury instructions. Johnson’s counsel noted that he had emailed a copy of his proposed

instructions, which were “basically just the model jury instructions.” He added that he requested

“one or two special [instructions]” and drew the court’s attention to two of them. But he said

nothing about his request to use the specific language identifying the Ruger in the instructions for

Count Four. That request appears to have been buried in sixty-seven pages of proposed jury

instructions. And “[m]erely proposing a jury instruction is insufficient to preserve an objection.”

United States v. Semrau, 693 F.3d 510, 527 (6th Cir. 2012).

       The indictment charged Johnson with three violations of § 922(g)(1), one count for each

of the three January 2018 incidents. In its instructions to the jury, the district court combined the

instructions for these three counts. It told the jury that it could convict if it found that Johnson,

“following his conviction, knowingly possessed a firearm on the dates specified in the indictment.”

Johnson argues that this instruction was misleading because it stated that the jury could convict

him for possessing any firearm on the dates in question instead of the Ruger specified in the




                                                 -8-
No. 20-5141, United States v. Johnson


indictment. In other words, the phrase “specified in the indictment” modified “the dates” instead

of “a firearm.”

       But even if these instructions were misleading, the jury asked for clarification on this exact

point. It submitted a question that asked: “In the indictment, related to the firearm, are we to be

specific about the Ruger or possession of a or any firearm?” Before answering, the court consulted

with counsel. Defense counsel said, “I understand the Court may not want to come out and say it

has to be the Ruger, but I think the Court probably has to say it has to be the firearm specified in

the indictment.” The court agreed and told the jury, “I’m going to refer you to the language of the

indictment. The indictment sets out what the exact charge is against the defendant. So look to the

charges in the indictment, the firearm charges or whatever to know about the firearm. Do you

understand what I’m saying? . . . So each of the firearms charges, just refer to the language in the

indictment.” Defense counsel made no objection to this instruction.

       We find no fault with the district court’s response to the jury’s question and conclude that

it cured any defect in the original instruction. See Clarksville-Montgomery Cnty. Sch. Sys. v. U.S.

Gypsum Co., 925 F.2d 993, 1003–04 (6th Cir. 1991) (“Even where a portion of the charge is

erroneous, if the point is explained and corrected . . . so that the jury will not be misled, the jury’s

verdict should be affirmed.”). The jury asked whether it could find that Johnson possessed any

firearm or if it had to be a specific gun. The court said to refer to the specific language in the

indictment. This is nearly the same as the Pattern Jury Instruction on this point: “That the

defendant . . . knowingly possessed a firearm specified in the indictment.” Sixth Cir. Pattern Crim.

Jury Instructions § 12.01. We find the court’s instruction neither wrong nor misleading. See

United States v. Damra, 621 F.3d 474, 499 (6th Cir. 2010) (“We regularly look to whether jury




                                                  -9-
No. 20-5141, United States v. Johnson


instructions mirror or track the pattern instructions as one factor in determining whether any

particular instruction is misleading or erroneous.”).

       On the whole, the district court’s instructions “adequately inform[ed] the jury of the

relevant considerations and provide[d] a sound basis in law to aid the jury in reaching its decision.”

United States v. Fisher, 648 F.3d 442, 447 (6th Cir. 2011) (quoting United States v. Clark, 988

F.2d 1459, 1468 (6th Cir. 1993)). They certainly did not “produce [the] grave miscarriage of

justice” required to show plain error. Morrison, 594 F.3d at 546.

                                                 C.

       Next, Johnson argues that there was a prejudicial variance in Count Four of the indictment.

Because Johnson, again, made no objection at trial, we review for plain error. United States v.

Bradley, 917 F.3d 493, 501 (6th Cir. 2019).

       A variance occurs when “the evidence at trial proves facts materially different from those

alleged in the indictment.” United States v. Mize, 814 F.3d 401, 409 (6th Cir. 2016) (quotations

omitted). Johnson argues that, with respect to the January 9 carjacking events, he must have been

convicted for being a felon in possession of a gun other than the Ruger, 9mm handgun specified

in Count Four of the indictment. We disagree.

       To prove this count, the government presented evidence that a Ruger, 9mm, semiautomatic

handgun was recovered on January 25 after Johnson tossed it into a field while fleeing from ATF

agents. Stevenson, the victim of the January 9 carjacking, identified Johnson and said that during

the carjacking Johnson had threatened him with a gun that had a “silver top on it.” This matched

the description of the Ruger found in the field. More importantly, the shell casings found at the

scene of the carjacking matched the shell casings fired from the Ruger recovered in the field.




                                                -10-
No. 20-5141, United States v. Johnson


The government did not allege or present evidence that other guns were used. The facts presented

at trial were consistent with the allegations in the indictment. There was no variance.

                                                   D.

        Johnson next argues that the district court erred by sustaining a hearsay objection during

his cross-examination of officer Trace Cisneros. We review a district court’s evidentiary rulings

for abuse of discretion. United States v. White, 492 F.3d 380, 398 (6th Cir. 2007).

        While cross-examining Cisneros, defense counsel asked him to recount what Stevenson

had told him after the carjacking about the seating positions of Johnson and his brother-in-law in

the car. The government objected on hearsay grounds. Defense counsel responded that he was

not offering Stevenson’s statement for the truth of the matter asserted, but rather to impeach

Stevenson’s credibility, by showing that Stevenson’s testimony at trial contradicted what he had

previously told Cisneros. But because counsel had not laid a foundation for this line of questioning

with Stevenson, the court sustained the objection. This was not an abuse of discretion.

        Johnson had hoped to elicit testimony from Cisneros that would reveal a discrepancy

between the way Stevenson had described the location of the car’s occupants during the carjacking

and how he had described the same scene at trial. He wished to use that inconsistency to cast

doubt on Stevenson’s credibility as a witness. This is perfectly permissible; however, Johnson

was required also to question Stevenson, either before or after Cisneros testified, about his prior

inconsistent statements.     “Extrinsic evidence of a witness’s prior inconsistent statement is

admissible only if the witness is given an opportunity to explain or deny the statement and an

adverse party is given an opportunity to examine the witness about it.” Fed. R. Evid. 613(b); see

also Fed. R. Evid. 613(b) advisory committee note. Because Johnson failed to question Stevenson

about his statements to Cisneros, the district court did not err by cutting off this line of questioning.



                                                  -11-
No. 20-5141, United States v. Johnson


       Johnson next argues that Stevenson’s statements should have been admitted under one of

several hearsay exceptions—under the residual exception, Fed. R. Evid. 807, as a present sense

impression, Fed. R. Evid. 803(1), or as an excited utterance, Fed. R. Evid. 803(2). But Johnson

did not press these arguments at trial. So we review for plain error. United States v. Arnold,

486 F.3d 177, 193–94 (6th Cir. 2007) (en banc).

       To prevail on plain error review, Johnson must demonstrate, among other things, that the

error affected his substantial rights. Id. at 194. That means he must show “‘a reasonable

probability that, but for the error,’ the outcome of the proceeding would have been different.”

Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (quoting United States v.

Dominguez Benitez, 542 U.S. 74, 76, 82 (2004)). Johnson cannot make this showing. Johnson

hoped to elicit evidence contradicting Stevenson’s testimony about where Johnson and his brother-

in-law were sitting in the car during the carjacking. But that evidence could have done little to

undermine Stevenson’s testimony implicating Johnson in the carjacking: that he knew Johnson

personally, felt Johnson put a gun to his head, and saw Johnson shoot at him before running away.

Johnson cannot show plain error.

       Lastly, Johnson argues that by limiting his cross-examination of Cisneros, the district court

effectively precluded him from presenting a defense. He analogizes his case to Chambers v.

Mississippi, 410 U.S. 284 (1973). We find the situations not remotely similar.

       At Leon Chambers’ trial for murder of a police officer, he tried to present evidence that

another man, Gable McDonald, had confessed to the murder. Id. at 291–94. But state rules of

evidence rendered Chambers “unable either to cross-examine McDonald or to present witnesses

in his own behalf” who had heard McDonald’s confession. Id. at 294. The Supreme Court held

that violated due process. Id. at 302.



                                               -12-
No. 20-5141, United States v. Johnson


       Johnson’s situation is vastly different. To start, as the district court noted, defense counsel

had a “full opportunity to question Mr. Stevenson,” including by asking about his previous

statements to the police. He simply failed to do so. It cannot be said that Johnson was “denied an

opportunity to subject [Stevenson] . . . to cross-examination.” Id. at 295. Furthermore, to the

extent that he hoped to use Cisneros as a witness in his own defense, Johnson was free to question

him too, provided that he also questioned Stevenson. See Fed. R. Evid. 613(b). But, again, he

failed to do so.    “[T]he accused . . . must comply with established rules of procedure and

evidence.” Chambers, 410 U.S. at 302. Finally, as explained above, the hoped-for testimony was

hardly “critical to [Johnson]’s defense.” Id. Johnson’s case is wholly unlike Chambers, and his

due process rights were not violated.

                                                 E.

       Johnson next argues that the district court erred in denying his motion for a judgment of

acquittal on each count of conviction. We must affirm if, “after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” United States v. Hendricks, 950 F.3d 348, 352 (6th Cir.

2020) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “Circumstantial evidence alone is

sufficient to sustain a conviction.” United States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010)

(quotations omitted).

       To start, Johnson makes no effort to explain why the evidence was insufficient to convict

him on Count Eight, conspiracy to possess with intent to distribute cocaine. Johnson has forfeited

that argument. See United States v. Persaud, 866 F.3d 371, 385 (6th Cir. 2017).

       Count Two charged Johnson with carjacking, in violation of 18 U.S.C. § 2119. To prove

this charge, the government had to show that Johnson: “(1) with intent to cause death or serious



                                                -13-
No. 20-5141, United States v. Johnson


bodily harm, (2) took a motor vehicle, (3) that had been transported, shipped, or received in

interstate or foreign commerce, (4) from the person or presence of another (5) by force and

violence or intimidation.” United States v. Fekete, 535 F.3d 471, 476 (6th Cir. 2008) (citing

18 U.S.C. § 2119).

       The evidence against Johnson was substantial.         Stevenson testified about the entire

encounter. He could identify Johnson because they had worked together. He said that Johnson

put a gun to the back of his head, forcing him out of the car, and that Johnson actually shot at him,

which was corroborated by the shell casings found at the scene. A special agent from the National

Insurance Crime Bureau testified that the car had traveled across state lines. A reasonable juror

could have found that the government proved the essential elements of the crime beyond a

reasonable doubt.

       Count Three charged Johnson with knowingly using and discharging a firearm during and

in relation to a crime of violence (the carjacking) in violation of 18 U.S.C. § 924(c)(1)(A)(iii). To

prove this charge, the government had to first prove the carjacking, and then show that

Johnson: (1) knowingly used a firearm; (2) “during and in relation to” the carjacking; and (3) that

in the course of committing the carjacking, Johnson discharged the firearm.              18 U.S.C.

§ 924(c)(1)(A)(iii); see United States v. Lloyd, 10 F.3d 1197, 1212 (6th Cir. 1993). The same

evidence that supported Count Two provides substantial support for every element of this charge.

A reasonable juror could find each element of this charge beyond a reasonable doubt.

       Count Four charged Johnson with being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1), on or about January 9, 2018. To prove this charge, the government had to

show that: (1) Johnson knew he had a prior felony conviction; (2) he knowingly possessed the

firearm specified in the indictment; and (3) the possession was in or affected interstate commerce.



                                                -14-
No. 20-5141, United States v. Johnson


See Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019); United States v. Davis, 577 F.3d 660,

671 (6th Cir. 2009).

       Johnson stipulated before trial to having a prior felony conviction, and an ATF agent

testified that the gun Johnson tossed into the field had traveled across state lines. Johnson claims

that insufficient evidence supported the second element.

       At bottom, Johnson complains of an alleged inconsistency between the jury’s acquittal on

Count Ten and its conviction on Count Four. The jury acquitted Johnson of being a felon in

possession (the same crime charged in Count Four) on January 25, 2018, the day he was caught

fleeing from the ATF sting. Johnson argues that because the jury acquitted him of possessing the

Ruger on January 25, that broke the chain that connects the Ruger to the other crimes.

Accordingly, he argues, the jury could not logically convict him of being a felon in possession of

the Ruger on January 9.

       But “[e]ach count in an indictment is regarded as if it [were] a separate indictment,” Dunn

v. United States, 284 U.S. 390, 393 (1932), and inconsistent verdicts are generally not reviewable,

United States v. Randolph, 794 F.3d 602, 610 (6th Cir. 2015). We do not compare jury verdicts

against each other, coming to our own conclusions about what is logical; instead we perform an

“independent review of the sufficiency of the evidence” for each conviction. United States v.

Powell, 469 U.S. 57, 67 (1984). We conclude, after reviewing the evidence presented, that a

reasonable juror could have found beyond a reasonable doubt that Johnson knowingly possessed

the Ruger specified in the indictment on January 9, 2018.

       Stevenson testified that Johnson’s gun had a silver top. That description matches the Ruger

recovered in the field on January 25. Officers recovered bullets from the scene of the carjacking

that matched those fired from the Ruger. ATF agents saw Johnson point a gun at them and then



                                               -15-
No. 20-5141, United States v. Johnson


take off into a field. They testified that the gun Johnson pointed at them had red ties attached to

it; the Ruger recovered in the field after agents captured Johnson had red ties next to it. The Ruger

found in the field had the same specifications as those specified in the indictment. This evidence

was more than sufficient to convict Johnson of possessing the firearm specified in the indictment

on January 9.

                                                 F.

       Finally, Johnson argues cumulative error—“that the combined effect of individually

harmless errors was so prejudicial as to render his trial fundamentally unfair.” United States v.

Trujillo, 376 F.3d 593, 614 (6th Cir. 2004). But we found no error under his jury instruction,

variance, impeachment, due process or sufficiency arguments; and with respect to the misjoinder

issue, we held that any possible error was harmless. Johnson’s cumulative error argument fails.

                                                III.

       Johnson also challenges his sentence, arguing that it was both procedurally and

substantively unreasonable.     We apply an abuse-of-discretion standard to both challenges,

reviewing factual findings for clear error and legal conclusions de novo. United States v. Parrish,

915 F.3d 1043, 1047 (6th Cir. 2019).

       Procedural reasonableness refers to a district court’s obligation to “properly calculate the

guidelines range, treat that range as advisory, consider the sentencing factors in 18 U.S.C.

§ 3553(a), refrain from considering impermissible factors, select the sentence based on facts that

are not clearly erroneous, and adequately explain why it chose the sentence.” United States v.

Rayyan, 885 F.3d 436, 440 (6th Cir. 2018). Substantive reasonableness refers to the length of the

sentence—whether too long (if appealed by the defendant) or too short (if appealed by the

government). Id. at 442. A complaint of substantive unreasonableness alleges “that the court



                                                -16-
No. 20-5141, United States v. Johnson


placed too much weight on some of the § 3553(a) factors and too little on others in sentencing the

individual.” Id.

       Procedural reasonableness. Johnson argues that the district court erred by applying a two-

point enhancement for possessing a dangerous weapon in relation to the conspiracy. See U.S.S.G.

§ 2D1.1(b). He claims that the evidence was insufficient to prove by a preponderance that he had

a gun on the night of January 25. But two ATF agents testified that Johnson had pointed a gun at

them that night before he took off into the field. And after Johnson was arrested and placed into a

transport van, he was recorded identifying the firearm and telling his co-conspirators, “I damn near

shot one of them.” This evidence alone is sufficient to support the enhancement.

       Johnson responds that the ATF agents were generally “confused” that night, noting that

they had, for a time, mistakenly thought that a nearby restaurant employee had been involved in

the attempted robbery. But it is not our place to second-guess the district court’s credibility

determinations. United States v. Esteppe, 483 F.3d 447, 452 (6th Cir. 2007). And in any event,

no ATF confusion can explain away Johnson’s own statements.

       Johnson also attempts to distance himself from the gun recovered in the field, claiming that

our decision in United States v. Grubbs, 506 F.3d 434 (6th Cir. 2007), rules out a constructive

possession theory. Grubbs is inapposite.2 But even if it were not, there is no need to rely on

constructive possession. The testimony of two eyewitnesses and Johnson’s own statements were




2
  In Grubbs, a witness testified to having seen Grubbs with a “dark-colored,” “automatic” gun.
506 F.3d at 441. Several weeks later, police found a firearm hidden in his brother’s bed when they
executed a search warrant at Grubbs’ mother’s house, where he had been temporarily staying. Id.
at 436, 439. We held this evidence, without more, insufficient to prove that Grubbs constructively
possessed the gun beyond a reasonable doubt. Id. at 443. Grubbs does not help Johnson. First,
the standard of proof required here is lower. Furthermore, agents saw Johnson point a gun at them
shortly before he ran into a field; that same night, they recovered a gun in that same field. And
Johnson has not suggested that there was anyone with him who might have possessed the gun.
                                               -17-
No. 20-5141, United States v. Johnson


enough to find by a preponderance of the evidence that Johnson possessed a firearm in relation to

the conspiracy. Johnson’s sentence is procedurally reasonable.

       Substantive reasonableness. The district court sentenced Johnson to 371 months, a

sentence 63 months above the upper end of the Guidelines range. Johnson argues that this sentence

is substantively unreasonable.

       To begin, Johnson alleges that the court gave short shrift to the § 3553(a)(6) factor, which

addresses the need to avoid unwarranted sentencing disparities, and gave “no mention to other[]”

factors. But Johnson neither explains any perceived disparity nor tells us which other factors

warranted mention. Furthermore, not every factor will be important in every sentencing; “often

one or two prevail, while others pale. . . . [A] district court may place great weight on one factor

if such weight is warranted under the facts of the case.” United States v. Fleischer, 971 F.3d 559,

573–74 (6th Cir. 2020) (quotations omitted).

       Johnson argues that the district court put too much emphasis on the circumstances of the

offense and his criminal history even though these factors were already accounted for in the

Guidelines. But the court did not act unreasonably in giving particular weight to the serious

character of the offenses. See 18 U.S.C. § 3553(a)(2)(A). The court emphasized the egregiousness

of Johnson’s conduct, especially that Johnson shot at Stevenson as his back was turned and as

Stevenson “ran for his life.” In taking into account Johnson’s criminal history, the court noted that

“he doesn’t have much criminal history” but put particular emphasis on how Johnson’s past crimes

affected his victims and noted a need to “protect[] the public.” See id. § 3553(a)(2)(C). The court

discussed Johnson’s apparent lack of respect for the law, see id. § 3553(a)(2)(A), particularly how

he had pointed his gun at federal officers. The court also mentioned the need for deterrence. See

id. § 3553(a)(2)(B). We cannot say that the district court abused its discretion.



                                                -18-
No. 20-5141, United States v. Johnson


       We are mindful that the sentence varied upward from the Guidelines range. “But it is not

for the Court of Appeals to decide de novo whether the justification for a variance is sufficient or

the sentence reasonable. On abuse-of-discretion review, the Court of Appeals should . . . give[]

due deference to the District Court’s reasoned and reasonable decision that the § 3553(a) factors,

on the whole, justified the sentence.” Gall v. United States, 552 U.S. 38, 59–60 (2007).

       Here, the district court fairly listened to arguments from each side, “gave a thorough and

methodical rationale for its review,” and provided a “thoughtful explanation for” the sentence it

ultimately imposed. Fleischer, 971 F.3d at 572. The district court did not abuse its discretion, and

Johnson’s sentence is not substantively unreasonable.

                                               ***

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                               -19-